IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-80,833-13, WR-80,833-14 & WR-80,833-15


                                 IN RE TROY THOELE, Relator


               ON APPLICATIONS FOR WRITS OF MANDAMUS
   CAUSE NOS. 11-03883-CRF-272-C, 11-03884-CRF-272-C, 11-03885-CRF-272-C, 11-
                    03886-CRF-272-C & 11-03887-CRF-272-C
          IN THE 272ND DISTRICT COURT FROM BRAZOS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed motions for leave to file applications for writs of mandamus pursuant to the

original jurisdiction of this Court. In them, he contends that he filed applications for writs of habeas

corpus in the 272nd District Court of Brazos County in July 2016, that more than 180 days have

elapsed, and that the applications have not yet been forwarded to this Court. Relator’s motion for

leave to file in the WR-80,833-13 case was abated for a response from the District Clerk. The Court

received a response containing an order designating issues that appeared to be signed before

Relator’s 11.07 applications were filed. Relator has since provided further evidence that he filed

11.07 applications in the trial court on July 29, 2016.
                                                                                                      2

        The record shows that the district court signed an order designating issues in these cases. The

order contains three different dates. Irrespective of which date controls, the order designating issues

has been pending in the trial court for over 180 days.

        Respondent, the Judge of the 272nd District Court of Brazos County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues set out in the order designating issues and then

have the District Clerk submit the record on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. These applications for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted a response.



Filed: November 1, 2017
Do not publish